DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-11,15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein when the passage operation portion tilts within a set angle, the passage operation portion remains in an initial state and does not open the opening portion, and wherein the set angle is a tilting angle not more than 180 degrees from an initial state in which contents movement device, which includes the opening portion, stands” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein when a contents movement device including the opening portion tilts, a weight of the contents which move toward the opening portion is added such that the passage movement portion pivots on the basis of a movement member which is a rotational center and opens the opening portion.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.



12 is allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein when the passage movement portion does not come into contact with the contents while the passage operation portion tilting within a set angle, the passage movement portion remains in the initial state due to a stopper.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 20,23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein when the passage operation portion pivots within a set angle, the passage movement portion maintains a state in which the opening portion is closed due to a weight thereof and sequentially opens or closes the opening portion due to a pushing force of the contents or the weight of the passage movement portion and the force of the contents pushing on the passage movement portion so as to guide a set quantity of the contents to pass therethrough and wherein the passage movement portion comprises a balancing portion which suppresses the passage movement portion from tilting more than a tilt of the passage operation portion due to the weight of the passage movement portion when the passage operation portion tilts.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 38 is allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein when contents movement device including the opening portion tilts within the set angle, the passage movement portion remains in a state in which an opening member blocks the opening portion due to weight-leaning in a direction opposite to a tilting direction.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

39 is allowed.
The following is an examiner’s statement of reasons for allowance: a passage device including the features “wherein contents movement device including the opening portion tilts, a weight leans toward a blocking member on the basis of a movement member which is a rotational center, and the blocking member is held by a stopper such that the passage movement portion maintains a state in which the blocking member does not block and opens the opening portion.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651